PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/412,895
Filing Date: 23 Jan 2017
Appellant(s): Allen, Corville, O.



__________________
Stephen R. Tkacs (Reg. No 46,430)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01 February 2021.

(1) Ground of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 21 January  2020 which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The arguments pertaining to the 112(b) rejection are persuasive and the 112(b) rejection on claim 1, 8, and 15 are withdrawn.

(2) Response to Argument
35 U.S.C. 103 Claims 1, 2, 4, 6, 8, 9, 13, 15, 21-23, and 25 over Raduchel (US 2015/0046192 A1) in view of Vaglio (US 2014/0278524 A1), further in view of Chanda (US 2017/0230369 A1), and further in view of Piccin (US 2017/0206332 A1). 
	Claim 1- The Examiner’s reference Raduchel does not teach the mobile device receiv[ing] a request to access the collected medical information from a requestor device via close proximity communication protocol, wherein the request comprises a device identifier of the requestor device 
Appellant argues that Raduchel does not teach “the mobile device receives a request to access the collected medical information from a requestor device via close proximity communication protocol”. Examiner respectfully disagrees and points to Raduchel paragraph 226, wherein the communications of mobile device receives the requested records and transmits the records to the physician’s front desk, and the front desk system may use Bluetooth technologies. Bluetooth is a form of near-field communication under broadest reasonable interpretation and falls into the category of “close proximity communication protocol” of the claim 

Claim 1- Raduchel does not teach user input specifying conditions for permitting access to collected medical information by the requestor device identified in the request from the request device
Appellant argues that Raduchel teaches receiving, from the authorizing user at the authorizing user device, user input specifying conditions for permitting access to the collected information at paragraph 8, however does not teach user input specifying conditions for permitting access to collected medical information by the requestor device identified in the request from the requestor device. However, Raduchel does teach that the user device (i.e., requestor device) for a first request may include the user’s restrictions (i.e., user input specifying conditions for permitting access) in paragraph 83 which under broadest reasonable interpretation, reads on the claimed limitations. 
Appellant further argues that Raduchel fails to teach the claim limitation that “and a time period during which access is to be permitted to the requestor device”. Examiner respectfully disagrees and that Raduchel teaches a time period of a lifetime (paragraph 104). The argument that Raduchel fails to teach how this lifetime is specified and provides no teaching that the lifetime is specified by the authorizing user device is non-functional descriptive material and the claim does not address how the time period information is used, and that the request is based upon the biometric data of the user and not on the time period. 
Appellant further argues that claim 1 recites a temporary access that starts with a request from the requestor device to the authorizing user’s device and creates a temporary access data structure based on a time period set by the authorizing user in response to 
Appellant further argues that the combination of the references would not have been obvious. Examiner respectfully disagrees and the obviousness statements have been properly created a prima facie case under USPTO Guidelines. 
	Claims 2, 4, 6, 21-23, and 25 depend on claim 1 and rely on the arguments stated above. 

35 U.S.C. 103 Claims 3 and 10 over Raduchel (US 2015/0046192 A1) in view of Vaglio (US 2014/0278524 A1), further in view of Chanda (US 2017/0230369 A1), further in view of Piccin (US 2017/0206332 A1) and further in view of Park (US 9,794,606 B2).

Appellant further argues that the combination with Park fails to teach recites authorizing user device communicating with a patient registry system to create a temporary access data structure based on a time period set by the authorizing user in response to receiving the request from the requestor device. However, Raduchel does teach this limitation in paragraph 76 where the issued credential may be revoked when the user changes the list of approved providers (i.e., temporary access is given in response to the re-configuration of the list of approved providers, and the access is given only in the time period of the configuration of the list before it gets reconfigured


35 U.S.C. 103 Claims 5 and 12 over Raduchel (US 2015/0046192 A1) in view of Vaglio (US 2014/0278524 A1), further in view of Chanda (US 2017/0230369 A1), further in view of Piccin (US 2017/0206332 A1) and further in view of Neagle (US 2015/0347689 A1).

Appellant argues that the combination with Neagle fails to teach recites authorizing user device communicating with a patient registry system to create a temporary access data structure based on a time period set by the authorizing user in response to receiving the request from the requestor device. However, Raduchel does teach this limitation in paragraph 76 where the issued credential may be revoked when the user changes the list of approved providers (i.e., temporary access is given in response to the re-configuration of the list of approved providers, and the access is given only in the time period of the configuration of the list before it gets reconfigured

35 U.S.C. 103 Claim 24 over Raduchel (US 2015/0046192 A1) in view of Vaglio (US 2014/0278524 A1), further in view of Chanda (US 2017/0230369 A1), further in view of Piccin (US 2017/0206332 A1), and further in view of Bracher (US 2013/00227284 A1).

Appellant argues that the combination with Bracher fails to teach recites authorizing user device communicating with a patient registry system to create a temporary access data structure based on a time period set by the authorizing user in response to receiving the request from the requestor device. However, Raduchel does teach this limitation in paragraph 76 where the issued credential may be revoked when the user changes the list of approved providers (i.e., temporary access is given in response to the re-configuration of the list of approved providers, and the access is given only in the time period of the configuration of the list before it gets reconfigured

35 U.S.C. 103 Claims 26 and 27 over Raduchel (US 2015/0046192 A1) in view of Vaglio (US 2014/0278524 A1), further in view of Chanda (US 2017/0230369 A1), further in view of Piccin (US 2017/0206332 A1), and further in view of Ahmed (US 2015/0250396 A1).

Appellant  argues that the combination with Ahmed fails to teach recites authorizing user device communicating with a patient registry system to create a temporary access data structure based on a time period set by the authorizing user in response to receiving the request from the requestor device. However, Raduchel does teach this limitation in paragraph 76 where the issued credential may be revoked when the user changes the list of approved providers (i.e., temporary access is given in response to the re-configuration of the list of approved providers, and the access is given only in the time period of the configuration of the list before it gets reconfigured


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
    
                                                                                                                                                                                                   

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an